NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50420

             Plaintiff - Appellee,               D.C. No. 3:14-cr-00603-BEN

   v.
                                                 MEMORANDUM*
CRISTOBAL FIGUEROA-MAGANA,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        Cristobal Figueroa-Magana appeals from the district court’s judgment and

challenges the 18-month custodial sentence and three-year term of supervised

release imposed following his guilty-plea conviction for fraud and misuse of visas,

permits, and other entry documents, in violation of 18 U.S.C. § 1546. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Figueroa-Magana contends that the three-year term of supervised release is

substantively unreasonable in light of his circumstances and U.S.S.G. § 5D1.1(c).

The district court did not abuse its discretion. See United States v.

Valdavinos-Torres, 704 F.3d 679, 692 (9th Cir. 2012). The term is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Figueroa-Magana’s significant criminal history. See

U.S.S.G. § 5D1.1 cmt. n.5; Valdavinos-Torres, 704 F.3d at 692-93.

      Figueroa-Magana next contends that the government breached the plea

agreement by recommending a term of supervised release. We review for plain

error, see United States v. Whitney, 673 F.3d 965, 970 (9th Cir. 2012), and find none.

Figueroa-Magana has not shown a breach because the plea agreement advised him

that a term of supervised release was one of the statutory penalties for his offense,

and the agreement was silent regarding whether the government could recommend a

term of supervised release. See United States v. Franco-Lopez, 312 F.3d 984, 989

(9th Cir. 2002) (construing plea agreement based on what the defendant reasonably

believed to be its terms at the time of the plea).

      AFFIRMED.

                                           2                                   14-50420